UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4217


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LADARRIUS O’BRIAN WALKER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:16-cr-00239-TDS-1)


Submitted: November 16, 2017                                 Decided: December 6, 2017


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Seth A. Neyhart, STARK LAW GROUP, PLLC, Chapel Hill, North Carolina, for
Appellant. Sandra J. Hairston, Acting United States Attorney, John M. Alsup, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ladarrius O’Brian Walker appeals his 90-month prison sentence after pleading

guilty to possession of a firearm by a felon. The district court sentenced him above his

advisory Guidelines range of 63 to 78 months. On appeal, Walker raises the issue of

whether his variance sentence is substantively unreasonable. We affirm.

       “We review the reasonableness of a sentence under 18 U.S.C. § 3553(a) using an

abuse-of-discretion standard, regardless of ‘whether [the sentence is] inside, just outside,

or significantly outside the Guidelines range.’” United States v. Lymas, 781 F.3d 106,

111 (4th Cir. 2015) (quoting Gall v. United States, 552 U.S. 38, 41 (2007)). We “must

first ensure that the district court committed no significant procedural error, such as

failing to . . . adequately explain the chosen sentence—including an explanation for any

deviation from the Guidelines range.”        Gall, 552 U.S. at 51.       If the sentence is

procedurally reasonable, we consider its substantive reasonableness, “tak[ing] into

account the totality of the circumstances, including the extent of any variance from the

Guidelines range.” Id. If the sentence is outside the Guidelines range, we “may consider

the extent of the deviation, but must give due deference to the district court’s decision

that the § 3553(a) factors, on a whole, justify the extent of the variance.” Id.

       The district court “must make an individualized assessment based on the facts

presented when imposing a sentence, apply[ing] the relevant § 3553(a) factors to the

specific circumstances of the case and the defendant, and must state in open court the

particular reasons supporting its chosen sentence.” Lymas, 781 F.3d at 113 (internal

quotation marks and citation omitted). “In imposing a variance sentence, the district

                                              2
court must consider the extent of the deviation and ensure that the justification is

significantly compelling to support the degree of the variance.” Id. (internal quotation

marks and citation omitted). Although “[w]e must defer to the district court and affirm a

reasonable sentence, even if we would have imposed something different,” we will vacate

a variance sentence if the district court’s “stated reasoning is inadequate or if it relies on

improper factors.” United States v. Bolton, 858 F.3d 905, 915 (4th Cir. 2017) (internal

quotation marks and citations omitted).

       We have reviewed the record and conclude that the district court did not abuse its

discretion in sentencing Walker, and his sentence is substantively reasonable. Taking

into account the totality of the circumstances, including the extent of the variance, the

district court provided adequate reasoning for its sentence and did not rely on improper

factors. We therefore give due deference to the district court’s decision.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                              3